

116 S4744 IS: Republic of Texas Legation Memorial Act
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4744IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Daughters of the Republic of Texas to establish the Republic of Texas Legation Memorial as a commemorative work in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Republic of Texas Legation Memorial Act.2.Authorization to establish commemorative work(a)In generalThe Daughters of the Republic of Texas may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate and honor those who, as representatives of the Republic of Texas, served in the District of Columbia as diplomats to the United States and made possible the annexation of Texas as the twenty-eighth State of the United States.(b)Compliance with standards for commemorative worksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).(c)Prohibition on the use of federal funds(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.(2)Responsibility of the daughters of the republic of TexasThe Daughters of the Republic of Texas shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.(d)Deposit of excess funds(1)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Daughters of the Republic of Texas shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.(2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Daughters of the Republic of Texas shall transmit the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title 40, United States Code.